        Case 3:20-cv-00865-IM         Document 21    Filed 08/03/20   Page 1 of 10




Elmer M. Dickens, OSB No. 980484
Sr. Assistant County Counsel
Elmer_dickens@co.washington.or.us
Kimberly A. Stuart, OSB No. 054685
Sr. Assistant County Counsel
Kimberly_stuart@co.washington.or.us
Office of Washington County Counsel
155 N First Avenue, Suite 340, MS #24
Hillsboro, OR 97124
Phone (503) 846-8747 | Fax (503) 846-8636
Attorneys for Respondent Sheriff Pat Garrett




                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

 VERNON LEE RASMUSSEN,                         No. 3:20-cv-00865-IM (Lead Case)
                                               No. 3:20-cv-00889-IM (Trailing Case)
                       Petitioner,             No. 3:20-cv-00899-IM (Trailing Case)
                                               No. 3:20-cv-00901-IM (Trailing Case)
        v.                                     No. 3:20-cv-00912-IM (Trailing Case)

 Sheriff PAT GARRETT,
 Washington County Sheriff,                    RESPONDENT SHERIFF PAT
                                               GARRETT’S NOTICE OF
                       Respondent.             SUPPLEMENTAL AUTHORITY


 ERIC RANEY,

                       Petitioner,

        v.

 Sheriff PAT GARRETT,
 Washington County Sheriff,

                       Respondent.




Page 1 of 3 – NOTICE OF SUPPLEMENTAL AUTHORITY
         Case 3:20-cv-00865-IM        Document 21       Filed 08/03/20     Page 2 of 10




 JAYSON ROBERT MEE,

                       Petitioner,

        v.

 Sheriff PAT GARRETT,
 Washington County Sheriff,

                       Respondent.


 JULIO VILLEDA,

                       Petitioner,

        v.

 Sheriff PAT GARRETT,
 Washington County Sheriff,

                       Respondent.


 AARON GILLIHAN,

                       Petitioner,

        v.

 Sheriff PAT GARRETT,
 Washington County Sheriff,

                       Respondent.


       Respondent Pat Garrett, through his undersigned attorneys, offers the supplemental

authority, attached as Exhibit 1, in support of Respondent’s Response to Consolidated Petitions

for Writ of Habeas Corpus (ECF No. 17). The authority, U.S. v. Fidler, 419 F.3d 1026 (9th Cir.

2005), is offered in support of Respondent’s arguments that release orders that involve bail




Page 2 of 3 – NOTICE OF SUPPLEMENTAL AUTHORITY
         Case 3:20-cv-00865-IM       Document 21       Filed 08/03/20     Page 3 of 10




amounts that the incarcerated individuals cannot pay are nonetheless proper unless clearly

erroneous based on the evidence presented.

       DATED: August 3, 2020.

                                             s/Elmer M. Dickens
                                         Elmer M. Dickens, OSB No. 980484
                                         Sr. Assistant County Counsel
                                         Elmer_dickens@co.washington.or.us
                                         Kimberly A. Stuart, OSB No. 054685
                                         Sr. Assistant County Counsel
                                         Kimberly_stuart@co.washington.or.us
                                         Attorney for Respondent Sheriff Pat Garrett




Page 3 of 3 – NOTICE OF SUPPLEMENTAL AUTHORITY
                Case 3:20-cv-00865-IM             Document 21        Filed 08/03/20   Page 4 of 10


U.S. v. Fidler, 419 F.3d 1026 (2005)
2005-1 Trade Cases P 74,888, 05 Cal. Daily Op. Serv. 7280...




              419 F.3d 1026
      United States Court of Appeals,
              Ninth Circuit.                                   West Headnotes (2)

       UNITED STATES of America,
           Plaintiff-Appellee,                                 [1]     Bail Amount of Bail
                    v.
            Sheldon FIDLER,                                            District    court   order granting
          Defendant-Appellant.                                         defendant pretrial release upon
                                                                       posting of $300,000 bond secured by
              No. 05-50444.                                            real property did not violate statute
                    |                                                  providing that bail may not be used
   Argued and Submitted July 21, 2005.*                                to deny release, even though
                    |                                                  defendant was unable to comply
           Filed Aug. 16, 2005.                                        with financial condition resulting in
                                                                       his detention; detention was not
                                                                       based solely on defendant’s inability
Synopsis                                                               to meet financial condition, but on
Background: Defendant was charged with                                 determination that amount of bond
criminal contempt. The United States                                   was necessary to assure defendant’s
District Court for the Central District of                             attendance at trial based on
California, Audrey B. Collins, J., set aside                           defendant’s alleged appropriation of
magistrate’s order and entered order of                                frozen assets in violation of court
pretrial release subject to execution of                               order, size and scope of defendant’s
$300,000 bond secured by real property and,                            alleged scam, and risk that defendant
Collins, J., denied defendant’s motion for                             may      intimidate    or    threaten
review and modification of bail. Defendant                             prospective witnesses or jurors. 18
appealed.                                                              U.S.C.A. § 3142(c)(2).


                                                                       12 Cases that cite this headnote
[Holding:] The Court of Appeals, held that
order granting defendant pretrial release
upon posting of $300,000 bond did not
violate statute providing that bail may not be
used to deny release.                                          [2]     Criminal Law Bail

                                                                       Factual findings underlying a district
Affirmed.                                                              court’s pretrial release or detention
                                                                       order, including whether a defendant

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                           1


                                                                                                 Exhibit 1
                                                                                                   Page 1
                 Case 3:20-cv-00865-IM             Document 21     Filed 08/03/20    Page 5 of 10


U.S. v. Fidler, 419 F.3d 1026 (2005)
2005-1 Trade Cases P 74,888, 05 Cal. Daily Op. Serv. 7280...


        is a flight risk or a danger to the                    pursuant to 18 U.S.C. § 3145(c), a district
        public, are reviewed under the                         court order denying his motion to modify
        clearly erroneous standard, coupled                    the bail condition in his release order
        with an independent review of the                      pending trial in this criminal case. *1027
        facts, the findings, and the record to                 Although the district court earlier granted
        determine whether the order may be                     Fidler bail pending trial, he remains in
        upheld.                                                custody because he is unable to meet the
                                                               financial condition that he post a $300,000
                                                               bond secured by deeding of real property.
        12 Cases that cite this headnote                       Fidler contends that the district court’s order
                                                               and his continued custody violate various
                                                               provisions of the bail statute, 18 U.S.C. §
                                                               3142. We write to clarify the procedural and
                                                               substantive requirements that obtain when a
                                                               defendant is detained pending trial based on
Attorneys and Law Firms
                                                               his inability to meet a financial condition of
*1026 Jill K. Ginstling, Deputy Federal                        release imposed by the district court.
Public Defender, and Myra Sun, Deputy
Federal Public Defender, Federal Public
Defender’s Office, Los Angeles, CA, for the
defendant-appellant.

Ellyn Marcus Lindsay, Assistant United                                               I
States Attorney, United States Attorney’s
Office, Los Angeles, CA, for the                               The Federal Trade Commission brought a
plaintiff-appellee.                                            civil enforcement action against Fidler in the
                                                               Central District of California, alleging that
Appeal from the United States District Court                   he and others engaged in a fraudulent
for the Central District of California; Audrey                 business opportunity scam, which allegedly
B. Collins, District Judge, Presiding. D.C.                    resulted in over $30 million of losses for the
No. CR-05-00335-ABC-01.                                        victims. The district court in the civil case
                                                               entered an order freezing Fidler’s assets,
Before: O’SCANNLAIN,                   CALLAHAN,
                                                               including all of his bank accounts, and
and BEA, Circuit Judges.
                                                               directing Fidler not to remove or transfer
Opinion                                                        money from any account. It is alleged in the
                                                               criminal case that Fidler and his wife, in
                                                               violation of the civil order, engaged in a
PER CURIAM:                                                    complicated     series of transfers of
                                                               approximately $90,000 from one of their
                                                               accounts to various friends and relatives,
Appellant Sheldon Fidler (“Fidler”) appeals,                   who then gave the money to Fidler and his

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          2


                                                                                                 Exhibit 1
                                                                                                   Page 2
                 Case 3:20-cv-00865-IM             Document 21       Filed 08/03/20   Page 6 of 10


U.S. v. Fidler, 419 F.3d 1026 (2005)
2005-1 Trade Cases P 74,888, 05 Cal. Daily Op. Serv. 7280...


wife, who in turn then spent approximately                     posted the $300,000 bond, moved for review
$70,000 dollars of it on bills and a gambling                  of the bail order. Fidler asked the district
trip to Las Vegas. Fidler and his wife later                   court to change the bond condition to a
turned over $20,000 to the receiver in the                     $110,000 bond secured by cash to be posted
civil case when the transfers were                             by three of his relatives. The government
discovered.                                                    opposed the motion, contending that the
                                                               proposed condition was insufficient. After a
Fidler and his wife were charged in a                          hearing in which both Fidler’s counsel and
single-count indictment with criminal                          the Government participated, the district
contempt in violation of 18 U.S.C. § 401(3).                   court denied the motion for review and
At the initial detention hearing, Magistrate                   modification of bail. Fidler, who remains in
Judge Woehrle ordered,            over the                     custody because he has not satisfied the
government’s objections, that Fidler be                        $300,000 bond condition, has timely
released, subject to a number of conditions,                   appealed that decision.
including home detention with electronic
monitoring and an unsecured $100,000
appearance bond signed by Fidler.
Magistrate Judge Woehrle stayed the order
pending the government’s appeal to District
Court Judge Schiavelli, who was the
criminal duty-judge.                                                                  II
                                                               [1] According to 18 U.S.C. § 3142(a), the
In that appeal, the government contended
                                                               district court has four options regarding
that Fidler should be detained because of the
                                                               whether to release or detain a defendant
risk of flight and the danger he posed to the
                                                               *1028 pending trial. The court must order
community. Judge Schiavelli denied the
                                                               that the person be: (1) released on personal
government’s request but found that
                                                               recognizance or an unsecured appearance
concerns regarding Filder’s past contempt
                                                               bond; (2) released on conditions that are
conviction, the nature of the instant alleged
                                                               determined to be the least restrictive
offense, and several hostile and possibly
                                                               conditions that will reasonably assure the
threatening statements Fidler had made to
                                                               defendant’s appearance and the safety of the
people involved in the civil action warranted
                                                               community; (3) temporarily detained to
increasing the financial condition. Thus,
                                                               permit revocation of release, deportation or
Judge Schiavelli vacated the unsecured
                                                               exclusion; or (4) detained pending trial. If
$100,000 bond condition and imposed in its
                                                               the district court orders that the defendant be
place a requirement that Fidler post a
                                                               released subject to conditions, the statute
$300,000 bond secured by property.
                                                               specifically prohibits the court from
                                                               “impos[ing] a financial condition that results
Approximately two months later, after the
                                                               in the pretrial detention of the [defendant].”
indictment was filed and the case was
                                                               18 U.S.C. § 3142(c)(2). This provision was
assigned to District Judge Collins, Fidler,
                                                               intended to prevent the practice of “de facto
who was in custody because he had not
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          3


                                                                                                 Exhibit 1
                                                                                                   Page 3
                 Case 3:20-cv-00865-IM             Document 21       Filed 08/03/20   Page 7 of 10


U.S. v. Fidler, 419 F.3d 1026 (2005)
2005-1 Trade Cases P 74,888, 05 Cal. Daily Op. Serv. 7280...


preventative detention,” where a judge could                   great.” Jessup, 757 F.2d at 389.
in effect issue a detention order without a
proper finding of risk of flight or danger to
the community by granting bail but setting
an exorbitant financial condition that the
defendant could not meet. United States v.
Westbrook, 780 F.2d 1185, 1187 n. 3 (5th
Cir.1986).                                                                            A

                                                               Although the practical result of a release
Several other circuits have addressed the
                                                               order that imposes a bond that the defendant
apparent violation of § 3142(c)(2) that arises
                                                               is unable to post is the same as that of a
when, as in Fidler’s case, a defendant is
                                                               detention order imposed under § 3142(e),
granted pretrial bail, but is unable to comply
                                                               from a procedural standpoint the two
with a financial condition, resulting in his
                                                               circumstances are quite different. Section
detention. It may appear that detention in
                                                               3142(c), which governs the procedures for
such circumstances always contravenes the
                                                               issuing a release order, does not direct that a
statute. We agree, however, with our sister
                                                               full hearing following the guidelines set out
circuits that have concluded that this is not
                                                               in § 3142(f) be held either before or after the
so. See Westbrook, 780 F.2d at 1188-89;
                                                               release order is issued. By way of contrast, §
United States v. McConnell, 842 F.2d 105,
                                                               3142(e), which governs the procedures for
108-09 (5th Cir.1988); United States v.                        issuing detention order, explicitly requires a
Szott, 768 F.2d 159, 160 (7th Cir.1985) (per
                                                               detention hearing to be held “pursuant to the
curiam); United States v. Wong-Alvarez, 779
                                                               provisions of [§ 3142(f) ].”
F.2d 583, 585 (11th Cir.1985) (per curiam)
United States v. Jessup, 757 F.2d 378,
                                                               Once a release order has been issued under §
388-89 (1st Cir.1985), abrogated on other
                                                               3142(c), the defendant may either appeal the
grounds by United States v. O’Brien, 895
                                                               order directly to the Court of Appeals under
F.2d 810 (1st Cir.1990). These cases
                                                               § 3145(c) or file a motion with the district
establish that the de facto detention of a
                                                               court for reconsideration or review. If the
defendant under these circumstances does
                                                               defendant chooses the latter course and the
not violate § 3142(c)(2) if the record shows
                                                               judicial officer declines to revise the amount
that the detention is not based solely on the
                                                               of the bond,1 then the defendant may appeal
defendant’s inability to meet the financial
                                                               that decision under § 3145(c).
condition, but rather on the district court’s
determination that the amount of the bond is
necessary to reasonably assure the
defendant’s attendance at trial or the safety
of the community. This is because, under
those circumstances, the defendant’s
detention is “not because he cannot raise the                                     *1029 B
money, but because without the money, the
                                                               [2]   Factual findings underlying a district
risk of flight [or danger to others] is too
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          4


                                                                                                  Exhibit 1
                                                                                                    Page 4
                  Case 3:20-cv-00865-IM                Document 21            Filed 08/03/20         Page 8 of 10


U.S. v. Fidler, 419 F.3d 1026 (2005)
2005-1 Trade Cases P 74,888, 05 Cal. Daily Op. Serv. 7280...


court’s pretrial release or detention order,                           made to people involved in the civil action,
including whether a defendant is a flight risk                         and the real risk that he might intimidate or
or a danger to the public, are reviewed under                          threaten prospective witnesses or jurors.
the clearly erroneous standard, “coupled                               After considering the evidence, which she
with an independent review of the facts, the                           characterized as “extremely strong” and
findings, and the record to determine                                  “extremely serious,” Judge Collins found
whether the order may be upheld.” See                                  that it supported the conclusion that Fidler
United States v. Gebro, 948 F.2d 1118, 1121                            “is a danger to the community by clear and
(9th Cir.1991); United States v. Donaghe,                              convincing evidence and that he’s a flight
924 F.2d 940, 945 (9th Cir.1991); Marino v.                            risk by a preponderance of the evidence.”
Vasquez, 812 F.2d 499, 509 (9th Cir.1987).                             She further found that the $300,000
Because under § 3145(c) a defendant can                                appearance bond “is necessary given that the
appeal the initial release order directly or                           Defendant, in this Court’s view, has shown
file a motion for reconsideration of the order                         he’s not willing to abide by the decrees of
and then appeal that decision (as Fidler did                           the Court in a civil case [and] is a flight
in this case), we apply the same scrutiny and                          risk.”
standard of review to both procedural
postures.                                                              Based upon our independent review of the
                                                                       facts, the findings and the record, and our
The $300,000 bail condition was affirmed                               duty to defer to the findings of the district
by Judge Collins after: (1) her consideration                          court unless they are “clearly erroneous,” we
of     Fidler’s    written    motion,      the                         conclude that the decision to deny
Government’s response and the Pretrial                                 defendant’s motion for review and
Services’ report recommending that the                                 modification of his release order was proper.
bond remain as set; (2) a hearing in which
Fidler’s counsel and the Government both                               The decision of the district court is
participated; and (3) her independent review
of the record of proceedings before Judge                              AFFIRMED.
Schiavelli and Magistrate Judge Woehrle.
The evidence presented included Fidler’s
previous contempt conviction, his alleged                              All Citations
appropriation of frozen assets in violation of
a court order, the duplicitous nature of the                           419 F.3d 1026, 2005-1 Trade Cases P
alleged offense, the size and scope of the                             74,888, 05 Cal. Daily Op. Serv. 7280, 2005
alleged scam, several alleged hostile and                              Daily Journal D.A.R. 9927
possibly threatening statements Fidler had

Footnotes

*      This case was decided without oral argument pursuant to Fed. R.App. P. 27(e).


1      We note that the language of the statute does not require a detention hearing once the defendant has demonstrated his inability

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5


                                                                                                                     Exhibit 1
                                                                                                                       Page 5
              Case 3:20-cv-00865-IM                 Document 21            Filed 08/03/20            Page 9 of 10


U.S. v. Fidler, 419 F.3d 1026 (2005)
2005-1 Trade Cases P 74,888, 05 Cal. Daily Op. Serv. 7280...

       to post a bond determined to be a necessary condition to his release. Section 3145(a) sets out the proper recourse for review of a
       release order, which is that “the person may file, with the court having original jurisdiction over the offense, a motion for
       amendment of the conditions of release” and directs only that “[t]he motion shall be determined promptly,” without requiring
       that the court hold a formal hearing.




End of Document                                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    6


                                                                                                                     Exhibit 1
                                                                                                                       Page 6
          Case 3:20-cv-00865-IM       Document 21      Filed 08/03/20     Page 10 of 10




                                CERTIFICATE OF SERVICE

        I certify that on August 3, 2020 I served a true and correct copy of each of the documents
listed below on the following attorneys and parties by one of the following methods as
designated for each recipient of service below:
Mail          First class mail plainly addressed as shown and deposited, postage fully prepaid, on
              August 3, 2020, with the U.S. Postal Service for delivery.

Mail          Certified.

Fax           Facsimile.

Personal      Hand delivery directly to such person.

Office        Hand delivery to a clerk or person apparently in charge of such person’s office.

Home          Hand delivery to a resident over 14 years of age at such person’s residence.

ECF           Electronic filing with the Court.



Persons Served:
             Name and Address                          Attorney for          Service Method(s)
Charles Gerstein                                        Petitioner                  ECF
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
Jesse A. Merrithew                                      Petitioner                  ECF
Viktoria Safarian
Levi Merrithew Horst PC
610 SW Alder St., Suite 415
Portland, OR 97205

Documents:
NOTICE OF SUPPLEMENTAL AUTHORITY


                                               s/Elmer M. Dickens
                                              ELMER M. DICKENS, OSB #980484
                                              Sr. Assistant County Counsel
                                              elmer_dickens@co.washington.or.us
                                              Of Attorney for Respondent
20-7594
